Orders of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about January 4, 1999, terminating respondent’s parental rights to the subject children and transferring their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of neglect is supported by clear and convincing evidence that, notwithstanding some contact that took place between respondent and her children after her incarceration, she failed to offer a viable resource, and otherwise failed to plan for the children’s future despite the agency’s diligent efforts to assist her in that regard (see, Matter of Star Leslie W., 63 NY2d 136, 142-143; Matter of Taqueena Louise C., 222 AD2d 283, lv denied 87 NY2d 812). The finding that it is in the children’s best interests to be adopted by their foster parent is supported by a preponderance of the evidence, including respondent’s life sentence, the absence of an alternative resource and a foster home in which the children have been living and thriving, since respondent’s incarceration in the case of the older child, and since her birth in prison in the case of the younger. Concur — Rosenberger, J, P., Tom, Mazzarelli, Ellerin and Wallach, JJ.